Citation Nr: 0434079	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  98-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for depression.

2.	Entitlement to service connection for fibromyalgia.

3.	Entitlement to an evaluation in excess of 50 percent for 
bilateral pes valgus and pes planus with fibrositis of 
the calves.

4.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
June 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In June 2000, the Board remanded the 
veteran's claims to the RO for further evidentiary 
development. 

In the interest of due process, in April 2004, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA), pursuant to 38 U.S.C.A. § 7109, in 
response to the appellant's claim of entitlement to service 
connection for fibromyalgia.  In July 2004, the Board 
received the opinion, and the appellant and her 
representative were then given an opportunity to present 
additional argument, and also to submit a waiver of review by 
the RO in the first instance.  In September 2004, the veteran 
submitted a signed statement to the effect that she declined 
to waive initial RO review of the new medical opinion.

The issues of entitlement to service connection for 
fibromyalgia and depression, and to a TDIU, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action on her part is necessary.

FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
schedular disability evaluation for bilateral pes valgus and 
pes planus with fibrositis of the calves.

2.  The veteran has not submitted any evidence tending to 
show that her service-connected foot disability requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.


CONCLUSION OF LAW

A disability rating in excess of 50 percent is not warranted 
for the veteran's service-connected bilateral pes valgus and 
pes planus with fibrositis of the calves.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reveals that, in September 1995, the RO granted 
service connection for bilateral pes valgus and pes planus 
with fibrositis of the calves and awarded a 30 percent 
disability evaluation.  In reaching its decision, the RO 
considered findings of June and July 1995 VA examinations.  
During those examinations, the veteran complained of 
bilateral foot, ankle, and calf pain.  It was noted that the 
veteran took Motrin, used various sets of shoe orthotics, and 
had undergone physical therapy but had not had any injections 
or surgery.  On examination, it was noted that the arches of 
both feet were somewhat flattened, strength and sensation 
were normal, and reflexes were difficult to elicit at the 
ankles due to pain.  The veteran ambulated slowly and with 
hesitation, and with weight bearing her arches were quite 
flattened and the feet were pronated and externally rotated.  

In conjunction with her claim for Social Security Disability 
(SSA) disability benefits, the veteran underwent a private 
foot examination in September 1995 which was performed by 
R.J.S., M.D.  It was noted that she complained of daily 
radiating foot pain, and had not worked since her discharge 
from service.  She was unable to drive a car for more than 
one hour because her feet swelled, and she kept them elevated 
when seated.  On examination, it was noted that the veteran 
did not use any devices such as crutches or a cane, and 
easily rose from a chair in the examination room.  Motor 
strength was normal in all motor groups tested except for 
extension of both ankles.  The veteran complained of foot 
pain when this was done.  Reflexes were normal and there was 
no sensory deficit or atrophy except on the right calf, which 
was slightly smaller than the left calf.  In the supine 
position, her ability to raise the legs was 4, bilaterally, 
and caused calf pain due to tight hamstrings.  The veteran's 
feet looked normal, and she had somewhat flat arches.  The 
medial arch of both feet appeared to be somewhat tender.  The 
veteran had moderate difficulty walking on her toes.  She 
could not walk on her heels, and complained that it caused 
arch pain.  She swayed from side to side when she tried to 
walk on her toes.  The veteran's ordinary gait was normal, 
and she got up from the examination table easily.  X-ray 
examination of the right foot was normal.  The diagnosis was 
pes planus, bilaterally, with tendonitis of both feet.

A July 1996 VA examination report indicates that the veteran 
was diagnosed with flat feet in service and subsequently 
developed calf and body pain, thought to be fibromyalgia.  
Non-steroidal anti-inflammatory drugs were prescribed for the 
foot and calf pain that persisted and orthotics did not help 
the pain.  Objectively, the veteran had rather striking 
tenderness of the calves and soles of her feet, and there was 
no obvious swelling, warmth, redness or any other visible 
manifestation of inflammation.  The VA examiner opined that 
the veteran's symptoms were quite real and she was truly 
disabled.

A July 1996 private medical record reflects the veteran's 
complaints of bilateral foot pain.

The veteran perfected an appeal as to the RO's September 1995 
award of the 30 percent disability evaluation.  However, in a 
November 1996 signed statement, she withdrew her appeal.

In January 1997, the veteran underwent a private examination 
in conjunction with her SSA disability claim.  Examination 
revealed normal lower extremities with full range of motion, 
and full motor, sensory, and vascular findings in the lower 
extremities.  The veteran's lower legs were tender to mild 
palpation.  She had fallen arches, both longitudinal and 
transverse, of both feet but did not have true flat feet.  
She had extreme tenderness of the plantar fascia in its 
entirety over both feet.  The assessment included severe 
bilateral plantar fasciitis with bilateral fallen 
longitudinal and transverse arches.  It was noted that the 
veteran wore orthotics, which were not helpful. 

VA hospitalized the veteran from January to February 1997 for 
evaluation of symptoms of depression and chronic pain.  While 
she was hospitalized, medication was prescribed for treatment 
of chronic myalgias and arthralgias, and the veteran was seen 
in physical therapy for daily whirlpool treatments of her 
plantar fasciitis.  She was also taught various exercises to 
increase her lower extremity muscle strength.

In June 1997, the RO received the veteran's current claim for 
an increased rating for her bilateral foot disability.  In 
conjunction with her claim, VA and non-VA medical records and 
examination reports, dated from 1997 to 2001, were associated 
with the claims file.

According to records obtained from Social Security, in a 
September 1997 administrative decision SSA found the veteran 
to be totally disabled and entitled to benefits since 
September 1996.  SSA determined that the veteran was disabled 
primarily due to bilateral pes planus, and secondarily due to 
affective disorders.

According to findings of a September 1997 VA outpatient 
podiatry examination, the veteran complained of generalized 
foot and body pain.  It was noted that orthotics and/or 
insoles were issued in 1993.  She had an abducted antalgic 
gait, and used some assistance with the wall.  Symptomatic 
pes planus secondary to compensatory forefoot varus with 
Achilles tendonitis was noted.  

In December 1997, the RO, in pertinent part, awarded a 50 
percent disability evaluation for the veteran's service-
connected bilateral foot disability, effective from June 
1994, from which rating action she appealed.

The veteran continues to assert that her feet are so severely 
impaired that a higher disability rating is warranted.  
During her October 1998 personal hearing at the RO, she 
acknowledged that she was in receipt of the maximum schedular 
evaluation for her service-connected foot disability.  The 
veteran indicated that she was receiving SSA disability 
benefits for her flat feet, fibromyalgia, and depression.  
She said she experienced swelling and cramps in her calves 
and her feet were always painful.

The veteran's multi-volume claims file is replete with 
medical evidence reflecting complaints and treatment for her 
feet over the years since 1997 that this appeal has been 
pending. 

Private medical records, dated from April 1998 to September 
2000, reflect the veteran's complaints of increased calf pain 
and stiffness.  In March 1999, it was noted that she 
complained of right foot pain when stepping barefoot on her 
toe, and that she had a known history of plantar fasciitis 
since 1992. 

A July 1999 VA podiatry consultation note reflects the 
veteran's complaints of severe muscle and joint pain.  
Physical examination revealed that the veteran had severe 
fatigue and tenderness, especially over her joints and 
muscles, with mild swelling noted and open lesions on her 
leg.  The examination was cut short due to all-over 
tenderness.  Possible orthosis was suggested when the 
veteran's symptoms subsided.

Private medical record entries dated in May and September 
2000 reflect the veteran's complaints of increased right foot 
pain over her arch.  

Pursuant to the Board's June 2000 remand, the veteran 
underwent VA examination in January 2001.  According to the 
examination report, the examiner reviewed the veteran's 
medical records.  It was noted that the veteran had been seen 
multiple times for bilateral foot pain and treated with 
prescribed medications, orthotics, and physical therapy.  It 
was noted that, when she was seen in July 1993, there was 
tenderness in both calves and shins and on the plantar 
surfaces of both feet.  Treatment included physical therapy 
and Motrin.  The veteran indicated that, after her discharge 
from active service, private medical treatment for calf and 
leg pain had included prescribed medications and physical 
therapy.  The veteran currently complained of calf muscle 
tightness, and stiffness and pain on the bones of the lower 
leg.  She said if she walked too long her legs became weak 
and tired.  

On examination, there was tenderness on both calves on 
palpation.  There was no atrophy or erythema of the calf 
muscles.  The veteran had full active range of motion for 
both knees and also for dorsiflexion and plantar flexion of 
both ankles.  Sensation was intact for both lower 
extremities, reflexes were 2+ bilaterally, and muscle 
strength in the bilateral hip flexors, quadriceps, and 
hamstrings was essentially normal (4/5).  Muscle strength of 
the bilateral dorisflexors was less than normal (3/5).  
Muscle strength of bilateral plantar flexors was also less 
than normal (3+/5).  Her gait showed difficulty with 
ambulation on her toes or on her heels.  In the VA examiner's 
opinion, the etiology of the veteran's current calf muscle 
disability was myalgia or muscle pain that had its onset in 
service and was proximately due to the veteran's service-
connected pes planus/pes valgus condition.  The VA examiner 
said that the veteran's calf disability was difficulty in 
ambulation and pain on palpation in both calves.

Private medical records indicate that, when seen in May 2001, 
the appellant complained of intermittent knee pain and 
swelling since the beginning of the year. 

In July 2001, the veteran was examined by R.S.J., D.O.  At 
that time, abnormal lower extremities were noted.  There was 
full motor, sensory, and vascular function, bilaterally, with 
no sensory or motor changes.  The veteran had fallen arches 
but not flat feet.  She had extremely tender plantar fascia 
on the bottoms of both feet that was quite painful.  There 
was a suggestion of patello-femoral syndrome on both knees.  
The assessment included plantar fasciitis with fallen arches, 
both feet.  Dr. J. opined that the veteran had probable 
patello-femoral syndrome of both knees.  A lumbar spasm was 
thought probably to be due to her abnormal gait.  In the 
examiner's opinion, the veteran did not have flat feet, and 
it was thought that she might benefit from custom fitted 
orthotics.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2002, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed June 1998 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the February 2003 SSOC contains the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. 4.20.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability that are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45.

The Board notes that 38 C.F.R. §§ 4.40, 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain. Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994), 
that compensation for service-connected injury is limited to 
those claims which show present disability and held that, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Id. at 58.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2004).

The veteran's service-connected foot disability is currently 
evaluated as 50 percent disabling under Diagnostic Code (DC) 
5276.  Under that diagnostic code, a pronounced disability 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances will be rated as 30 percent 
disabling where unilateral and, as 50 percent disabling where 
bilateral.  38 C.F.R. 4.71a, DC 5276.

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that the veteran's 
claim of entitlement to an increased evaluation in excess of 
50 percent for bilateral pes valgus and pes planus with 
fibrositis of the calves must be denied as a preponderance of 
the evidence is against her claim.

There are no other pertinent diagnostic codes for rating foot 
disability that would provide higher evaluation for the 
veteran's service-connected foot disability.  For example, 
Diagnostic Code 5284 is inapplicable because it pertains to 
foot injuries, and the record does not reflect that she is 
service-connected for residuals of a foot injury.  38 C.F.R. 
§ 4.71a, DC 5284 (2004).  

As noted above, the currently assigned 50 percent disability, 
effective from June 1994, is the highest schedular rating 
available under the provisions of DC 5276.  This rating would 
appear to be the most nearly analogous one in light of the 
veteran's bilateral foot and calf pain, despite her 
essentially normal sensation, lack of atrophy, and full range 
of motion of the lower extremities, and the indications of 
calf muscle tightness and stiffness with tenderness of both 
calves and shins and the plantar surfaces of both feet.  

Although the January 2001 VA examiner diagnosed a calf muscle 
disability, variously identified as myalgia or muscle pain, 
proximately due to the veteran's service-connected pes 
planus/pes valgus disability, it was noted that the calf 
disability was manifested by difficulty in ambulation and 
pain on palpation.  However, to the extent that the veteran's 
complaints of calf tenderness and difficulty walking are 
associated with the service-connected foot disability, such 
complaints have already been contemplated in the award of the 
maximum schedular evaluation for that disability under 
Diagnostic Code 5276.  To the extent that her complaints of 
calf pain and difficulty walking may be associated with 
another non-service-connected disorder, such as fibroymalgia, 
such symptomatology is not for the Board's consideration at 
this time.  As noted above, a separate evaluation for pain is 
not available.  See Spurgeon, supra.

The veteran is currently in receipt of the maximum rating 
provided by the applicable diagnostic code for this 
disability.  See 38 C.F.R. § 4.71a, DC 5276.  To the extent 
that she claims entitlement to extraschedular consideration 
for her pes valgus/pes planus disability with fibrositis of 
the calves, pursuant to 38 C.F.R. § 3.321(b)(1) (2004), we 
note that her medical records indicate that she is disabled 
as well by a non-service-connected psychiatric disability 
(variously diagnosed as affective disorder and depression), 
and by complaints of chronic pain variously diagnosed as 
chronic pain syndrome, myalgia, and fibromyalgia.  Her 
service-connected bilateral pes valgus and pes planus 
condition is, therefore, not the sole cause of her overall 
occupational impairment and, in fact, we do not find that the 
degree of occupational impairment imposed by this service-
connected flat foot disability presents a exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to renders impractical the application of 
regular schedular standards.  Therefore, we do not find that 
the present case warrants referral to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. App. 237 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, in reaching its conclusion, the Board recognizes 
that the veteran was awarded SSA disability benefits based, 
in part, upon her bilateral pes planus disorder, effective 
from September 1996.  However, the Board observes that SSA 
employs different criteria than VA in determining total 
disability and, thus, the Board is not required to reach the 
same conclusion (regarding the award of an increased rating), 
as the statutes and regulations governing VA adjudications 
are substantially different from those governing SSA 
adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).


ORDER

A rating in excess of 50 percent for bilateral pes valgus and 
pes planus with fibrositis of the calves is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for fibromyalgia.  As 
noted above, in April 2004, the Board requested a medical 
opinion, pursuant to 38 U.S.C.A. § 7109 (and as set forth in 
a designated Veterans Health Administration (VHA) Directive, 
in response to the appellant's claim of entitlement to 
service connection for fibromyalgia.  See 38 U.S.C.A. § 
7109(a) (West 2002) and 38 C.F.R. § 20.901 (2004).  See 
generally Wray v. Brown, 7 Vet. App. at 493.  In July 2004, 
the Board received the opinion from the physician who 
reviewed the veteran's medical records.  In pertinent part, 
the VA physician stated that the diagnostic criteria for 
fibromyalgia are that: an individual must have a history of 
chronic widespread pain involving all four quadrants of the 
body and axial skeleton and the presence of positive findings 
as to 11 out of 18 specified tender points.  The VA examiner 
found "nowhere in the record the evaluation of tender points 
or areas of chronic pain in all four quadrants of her body."  
In the VA examiner's opinion, "[g]iven that this is not 
likely to be fibromyalgia, [the veteran] is suffering from 
chronic pain."  In addition, the VA examiner opined that the 
veteran's diagnosis was "most likely chronic muscle pain or 
regional rheumatic pain syndrome directly related to 
bilateral pes planus and her activities in active military 
service."  

However, since it does not appear that any VA examiner has 
been requested to evaluate tender points or areas of the 
veteran's chronic pain and render an opinion as to whether 
she has chronic muscle pain or regional rheumatic pain 
syndrome, and in light of the additional information provided 
by the recent VHA opinion, the Board is of the opinion that a 
new VA examination should scheduled to clarify the etiology 
of any diagnosed pain disorder found to be present.  

Moreover, in a September 2004 letter, the Board noted that 
the veteran was provided with a copy of the July 2004 VHA 
medical opinion and advised that she had the right to have 
it, and the other evidence of record, considered by the RO in 
the first instance unless she waived that right.  Thereafter, 
as noted above, in a September 2004 signed statement, the 
veteran expressly stated that she did not waive her right to 
have the case remanded to the RO for initial review of the 
new medical evidence.   See Padgett v. Principi, 18 Vet. 
App. 188 (2004), withdrawn on grant of motion for full Court 
decision, 18 Vet. App. 404 (2004) (holding that Congress has 
provided no exceptions to 38 U.S.C.A. § 7104(a) which would 
allow the Board to consider additional evidence provided by a 
medical opinion without remanding the appellant's claim to 
the RO for initial consideration or obtaining a waiver from 
the appellant, citing 38 U.S.C.A. § 7104(a) and Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003)).

Further, the veteran also asserts that she has depression 
which she has variously indicated is a symptom of 
fibromyalgia, and the medical records reflect her medical 
treatment for this disorder.  January and February 1997 VA 
medical records indicate that the veteran reported a 
depressed mood since childhood, and said she had tried to 
commit suicide as a teenager.  At her October 1998 personal 
hearing at the RO, the veteran testified about her depression 
and said she had experienced depression prior to entering 
service.  She indicated that she tried to commit suicide when 
she was a teenager, in about 1987, and that she saw a 
psychiatrist at that time, but did not see any medical 
specialists after that.  The veteran further stated that she 
had no psychiatric problems when she entered service, but 
experienced essentially similar problems (of depression, 
apparently) when her foot disability began.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the U.S. Court of Appeals for Veterans Claims has 
stated that, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Aggravation contemplates a chronic worsening of 
the underlying condition, rather than temporary or 
intermittent flare-ups of the associated symptoms.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  Given the 
veteran's assertions of bilateral foot pain and depression, 
and her claims of an inability to work, and in the interest 
of due process, the Board believes the veteran should be 
afforded a VA examination to determine the etiology of any 
depression disorder found to be present.

Because the issue of a TDIU is inextricably intertwined with 
the other issues on appeal, the TDIU issue will be held in 
abeyance pending the completion of the remand.

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  Such notice should 
specifically apprise the veteran of the evidence 
and information necessary to substantiate her 
claims and inform her whether she or VA bears the 
burden of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence or 
information.

2.  The veteran should be requested to provide the 
names and addresses of all VA and non-VA medical 
providers who have treated her for the disorders 
at issue since 2001.  The RO should then request 
all pertinent medical records from these medical 
providers, if not already of record.

3.  The veteran should be scheduled for 
appropriate VA examination by a physician 
knowledgeable in the field of pain disorders to 
determine the etiology of any pain disorder found 
to be present. All indicated tests and studies 
should be performed and all clinical findings 
reported in detail.  A complete history of the 
claimed disorder should be obtained from the 
veteran, and a rationale should be provided for 
all opinions expressed.

a.  The examiner should be requested to offer 
an opinion as to whether the veteran has 
fibroymalgia and, if so, whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that any such 
disorder noted was caused by her active 
military service from October 1992 to June 
1994, including any abnormal findings noted in 
the service medical records, or whether such 
an etiology or relationship to service is 
unlikely (i.e., less than a 50-50 
probability).

b.  If fibromyalgia or another diagnosed pain 
disorder is found, the examiner should render 
an opinion as to whether the veteran's 
complaints of calf pain and tenderness are 
manifestations of this disorder, or whether 
such complaints are related to her already 
service-connected bilateral pes valgus and pes 
planus with fibrositis of the calves.

c.  The examiner is particularly requested to 
address the opinions expressed in the July 
2004 VHA opinion, to the effect that the 
veteran does not likely have fibromyalgia 
(noting the lack of evaluation of tender 
points or areas of chronic pain in all four 
quadrants of her body), that she is "suffering 
chronic pain" and that her "diagnosis is most 
likely chronic muscle pain or regional 
rheumatic pain syndrome directly related to 
bilateral pes planus and her activities in 
active military service".

4.  The veteran should be afforded an appropriate 
VA psychiatric examination to determine the 
etiology of any depression disorder found to be 
present.  All indicated tests and studies should 
be conducted and all clinical manifestations 
should be reported in detail.  A complete history 
of the claimed disorder should be obtained from 
veteran, and a rationale should be provided for 
all opinions expressed.  The veteran's claims 
files must be made available to the examiner in 
conjunction with the examination, and the 
examination report should indicate whether the 
veteran's records were reviewed.

a.  The examiner should be requested to render 
an opinion as to whether the appellant 
currently has a depression disorder, or other 
chronic psychiatric disability (or 
disabilities).  If she has such a disability 
(or disabilities), does it represent a disease 
process or the residuals of an injury?

b.  Taking into consideration the evidence as 
set forth in the service medical records, when 
was the disability (or disabilities) incurred?

c.  If any disability was incurred before the 
veteran entered service in October 1992, was 
there an increase in disability, beyond the 
natural progress of the disorder, during a 
period of military duty?

d.  If any diagnosed disability was incurred 
after the veteran left service in June 1994, 
the examiner should provide an opinion 
concerning the etiology of any depression 
disorder found to be present, to include 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any currently diagnosed depression 
disorder was caused by military service or by 
a service-connected disability, or whether 
such an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  

e.  The physician should proffer an opinion, 
with supporting analysis, as to the likelihood 
that the veteran's diagnosed depression 
disorder was caused by or aggravated by her 
service-connected bilateral pes valgus/pes 
planus, and, if so, the degree of depression 
disorder that would not be present but for the 
service-connected pes planus/pes valgus.

f.  If the examiner determines that any 
diagnosed depression disorder was not caused 
by the veteran's period of military service, 
the examiner is requested to render an opinion 
as to whether any diagnosed depression is due 
to, or a symptom of, a non-service-connected 
disability.  

5.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
fibromyalgia and depression and for a TDIU.  If 
the benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claims, to include a summary 
of the evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal since the February 2003 SSOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



